Citation Nr: 9909089	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-01 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the chest, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the left arm, currently evaluated as 20 
percent disabling.  


WITNESSES AT HEARINGS ON APPEAL

Appellant and J.L.


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel



INTRODUCTION

The veteran had active service from June 1967 to June 1969.  
His awards and decorations include the Combat Infantryman 
Badge, the Purple Heart, the Bronze Star Medal with "V" 
Device, the Vietnam Campaign Medal, the Vietnam Service 
Medal, and the National Defense Service Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1994 rating decision of the 
Washington, D.C. Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to increased 
evaluations for the service-connected residuals of gunshot 
wounds to the chest and left arm.  The veteran subsequently 
moved to Georgia and the Atlanta, Georgia RO has developed 
this matter for appeal.  

By rating decision dated in November 1996, the RO increased 
the evaluation of the service-connected residuals of a 
gunshot wound to the chest from 20 to 40 percent, effective 
from October 1994.  In an August 1997 rating decision, the RO 
increased the evaluation of the service connected residuals 
of a gunshot wound to the left arm from 10 to 20 percent, 
effective from November 1995.  The Board notes that the 
veteran may still receive an evaluation in excess of 40 
percent for residuals of the gunshot wound to the chest and 
an evaluation in excess of 20 percent for residuals of a 
gunshot wound to the left arm.  Therefore, the issues of 
entitlement to increased evaluations in excess of 40 and 20 
percent for residuals of gunshot wounds to the chest and left 
arm, respectively, are now before the Board.  See Holland v. 
Brown, 9 Vet. App. 324 (1996); AB v. Brown, 6 Vet. App. 35 
(1993).

On numerous occasions, the veteran has asserted that he 
should receive "compensation for differential in 
compensation" for residuals of his gunshot wounds from June 
1969 to September 1992 (the effective date of his 100 percent 
evaluation for his service-connected PTSD is August 21, 
1992).  The Board notes that it appears that the veteran is 
claiming entitlement to an earlier effective date for the 40 
percent evaluation for the residuals of a gunshot wound to 
the chest.  Additionally, in a March 1997 statement, he 
requested that he be rated permanently and totally disabled 
due to service-connected disabilities from March 11, 1987, to 
date.  At the December 1998 hearing before a member of the 
Board at the RO (Travel Board Hearing), the veteran indicated 
that the RO had made clear and unmistakable error in prior 
determinations.  Travel Board Hearing Transcript at 17.  In 
several statements, the veteran has asserted that his 
service-connected disabilities were originally improperly 
rated in that several residuals of the inservice gunshot 
wound to the chest were not compensated at all.  As the RO 
has not addressed these issues, the issues of entitlement to 
an earlier effective date for the 40 percent evaluation for 
residuals of a gunshot wound to the chest, whether the 
original July 1969 rating decision contained clear and 
unmistakable error with respect to the evaluation of the 
residuals of the gunshot wound to the chest, and entitlement 
to a permanent and total rating effective from March 1987, 
are referred to the RO for appropriate action.  (The issues 
of entitlement to an earlier effective date for the 
assignment of the 20 percent evaluation for residuals of a 
gunshot wound to the left arm and whether the July 1969 
rating decision contained clear and unmistakable error in its 
evaluation of the residuals of the gunshot wound to the left 
arm are addressed in the remand portion of this decision).

By rating decision dated in August 1997, the RO denied 
entitlement to service connection for peripheral neuropathy, 
claimed as secondary to Agent Orange exposure.  In statements 
dated in December 1998 and January 1999 and in his December 
1998 Travel Board Hearing testimony, the veteran again 
asserted that service connection was warranted for peripheral 
neuropathy, secondary to Agent Orange exposure.  It appears 
that the August 1997 rating decision became final and that 
new and material evidence is necessary to reopen the claim 
for service connection for peripheral neuropathy claimed as 
secondary to Agent Orange exposure.  It is also noted that, 
in January 1999, he claimed entitlement to service connection 
for generalized acquired sensory motor polyneuropathy, mixed.  
These matters are referred to the RO for appropriate 
development.  

In December 1998 and January 1999, he asserted that he had 
trouble walking and standing due to multiple minute missiles 
to the long bone of leg, right and left hips, 
coccyx/tailbone, sacrum, spine, and left and right scapula.  
It is noted that the veteran appears to have read the 
description of what constitutes severe muscle injury under 
the Rating Schedule in the statement of the case  and 
believed that the RO was describing his disorders.  
Nevertheless, it appears that he is seeking service 
connection for these disorders and this matter is referred to 
the RO for appropriate action.  

The veteran has claimed entitlement to service connection for 
non-Hodgkin's lymphoma, cysts in the left renal area, diffuse 
small bowel thickening, chronic pain syndrome, porphyria 
cutanea tarda, ringing in his ears and inner ear equilibrium 
problems, lumps in adipose tissue and stomach secondary to 
Agent Orange exposure, and cancer of the neck, throat, and 
larynx.  He has also sought service connection for a blood 
disorder secondary to Agent Orange exposure, a gunshot wound, 
and/or the prosthetic device in his sternum.  The RO has not 
addressed these issues and they are referred to the RO for 
appropriate action.  


REMAND

Initially, it is noted that although the RO obtained several 
of the veteran's service medical records in 1969, the veteran 
has submitted many service medical records that he obtained 
from the National Personnel Records Center (NPRC) which were 
not previously of record.  Therefore, the Board finds that 
the RO should ensure that all service medical records have 
been obtained from all available sources, to include the 
records from the 93rd Evacuation Hospital in Vietnam dated in 
September 1968, the 106th General Hospital, and Dewitt Army 
Hospital in Fort Belvoir, Virginia.  

The Board notes that the rating criteria for muscle injuries 
were amended effective July 3, 1997.  62 Fed. Reg. No. 106, 
30235-30240 (June 3, 1997) (codified at 38 C.F.R. §§ 4.55-
4.73 Diagnostic Codes 5301-5329; 38 C.F.R. §§ 4.47-4.54, 4.72 
were removed and reserved).  However, both the old and new 
relevant schedular rating criteria essentially provide that 
muscles injuries incurred by the veteran in service are rated 
based on the same criteria.  38 C.F.R. § 4.73, Diagnostic 
Codes 5301-5303, 5305, 5321.  However, in a recent memorandum 
decision which does not have precedential value, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999( (hereinafter, "the Court") indicated that the change 
in 38 C.F.R. § 4.55 involved a "substantive change" and 
that the version most favorable to the veteran must apply if 
the regulation changed after the veteran's claim was filed 
and before the administrative appeal process had been 
concluded.  Hawkinson v. West, No. 97-1887 (March 19, 1999); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
Board notes that the no statement of the case or supplemental 
statement of the case has included the regulations regarding 
muscle injuries that were in effect prior to July 3, 1997, 
such as 38 C.F.R. §§ 4.55, 4.56, 4.72 (1997).  Although the 
memorandum decision from the Court does not have precedential 
value, the Board finds that the RO should ensure that it has 
considered the regulations regarding muscle injuries that 
were in effect both before and after July 3, 1997. 

Service medical records show that the veteran incurred a 
through and through gunshot wound to the left (minor) arm in 
combat in Vietnam in September 1968 which included entry and 
exit wounds in the left upper arm.  This gunshot wound 
resulted in left biceps weakness due to muscle loss 
(atrophy).  However, the service medical records show that 
there was no left arm bone fracture.  The Board notes that 
the service medical records show that the gunshot wound was 
to the left upper arm as stated in the May 1998 supplemental 
statement of the case, not the left forearm as is stated in 
the August 1997 rating decision.  

Muscle injury ratings will not be combined with peripheral 
nerve paralysis ratings of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. 
§ 4.55(g) (as in effect before July 3, 1997); 38 C.F.R. 
§ 4.55(a) (effective from July 3, 1997).  The residuals of 
the veteran's gunshot wound to the left upper arm are 
currently evaluated as 20 percent disabling under Diagnostic 
Code "5305-8514."  The Board notes that the maximum 
evaluation provided by 38 C.F.R. § 4.73, Diagnostic Code 
5305, is 30 percent for severe muscle injury of the minor 
extremity flexor muscles of the elbow (which include the 
biceps, brachialis, and brachioradialis).  Additionally, 
38 C.F.R. § 4.124a, Diagnostic Code 8514, provides a 40 
percent evaluation for severe incomplete paralysis of the 
minor extremity radial nerve and a maximum 60 percent 
evaluation for complete paralysis of the minor extremity 
radial nerve.  In the August 1997 rating decision and the 
October 1997 statement of the case, the RO determined that 
the veteran was entitled to a 20 percent evaluation for mild 
to moderate incomplete paralysis of the left hand as the 
disease of the radial nerve "represents the predominant 
disability picture of the left upper extremity."  

It is noted that some service medical records state that the 
gunshot wound to the left arm involved no nerve or artery 
damage.  However, the veteran complained of left forearm, 
hand, and finger numbness on several occasions in service 
after incurring the gunshot wound to the left arm.  A 
December 1968 treatment provider noted that there was 
paresthesia on the dorsum of the left forearm and hand with 
slight decreased sensation to pin prick, and the impression 
was possible contusion of the left radial nerve secondary to 
the gunshot wound to the left arm.  An April 1969 examiner 
noted that he had had transient paresthesia of the left 
radial nerve but that his current sensory examination was 
intact.  At the November 1992 VA examination, the veteran 
complained of generalized left hand numbness.  The diagnosis 
included left biceps injury with decreased muscle mass 
secondary to gunshot wound and peculiar left hand numbness 
secondary to diabetes.  At a second November 1992 VA 
examination report shows that sensory examination revealed 
decreased pin ulnar aspect of the left hand (ulnar two 
fingers and ulnar half of hand distal to wrist); decreased 
pin radial portion of left palm, left thumb, and radial 
aspect of left forearm.  The assessment included left biceps 
atrophy and brachial plexus neuropathy secondary to gunshot 
wound.  In January 1997, Dr. Sved reported that the veteran 
had sensory changes secondary to traumatic neuropathy of the 
radial portion of the left arm and that neurological 
examination revealed decreased sensation along the radial 
distribution of the left arm and hand.  Dr. Sved also stated 
that there was muscular atrophy secondary to nerve damage.  

A June 1997 VA examination for housebound status or permanent 
need for regular aid and attendance, shows that the veteran 
had loss of sensation in the left arm secondary to the 
gunshot wound.  The February 1997 VA examiner stated that the 
veteran had decreased sensation over the radial distribution 
on the left arm and hand and the impression included status 
post gunshot wound to the left arm; insulin dependent 
diabetes mellitus, well controlled; decreased sensation over 
the extensor aspects of the forearm and hand which might be 
related to previous trauma secondary to gunshot wound; and 
good motor power on the left upper extremity comparable to 
the right upper extremity.  The impression also included 
exacerbations of degenerative joint disease and arthritis 
with history of trauma to the chest wall and left upper 
extremity.  The April 1998 VA examiner reported that the 
veteran stated that his whole hand was numb to pinprick touch 
and light touch in the nondermatomal distribution.  
Electromyography studies revealed generalized acquired 
sensorimotor polyneuropathy mixed.  The examiner noted that 
left shoulder X-rays were underpenetrated and less than 
optimum; that there was no evidence of fracture or 
dislocation; that the glenohumeral joint was grossly negative 
for significant degenerative disease.  The examiner stated 
that the neurological impairment of that limb was hampered by 
his previously noted generalized acquired sensory/motor 
neuropathy mixed; that the examiner could not tell if he had 
any loss of sensation above and beyond what would be caused 
by that neuropathy; and that examination revealed a 
nondermatomal distribution of his complaints, so the examiner 
doubted that there was any significant nerve injury secondary 
to the gunshot wound.  The record also includes diagnoses of 
diabetes mellitus "complicated by peripheral neuropathy."  

The Board finds that the evidence currently of record does 
not adequately show the extent of the current neurological 
impairment of the left arm and hand which is attributable to 
the gunshot wound to the left upper arm.  Based on this 
evidence it is not possible to determine whether any 
incomplete paralysis, neuritis, or neuralgia of the radial 
nerve which is attributable to the inservice gunshot wound is 
mild, moderate, or severe.  Although the April 1998 VA 
examiner referred to the results of an electromyography 
study, neither the February 1997 nor the April 1998 VA 
examination was a neurological examination.  Therefore, a 
current comprehensive VA neurological examination is 
warranted to determine the current severity of all 
neurological impairment attributable to the gunshot wound to 
the left upper arm.

The service medical records also show that the veteran also 
incurred a gunshot wound to left anterior chest which caused 
a transverse fracture of his sternum, hemopneumothorax, 
contusion of the right lower lung, and disruption of the 
right internal mammary artery.  The veteran underwent open 
thoracotomy, debridement of the chest wall wounds, and 
closure of the sternum with wire.  By rating decision dated 
in August 1997, the RO denied service connection for 
disruption of the right mammary artery.  However, the Board 
notes that the veteran subsequently submitted service medical 
records which show that the inservice gunshot wound to the 
chest caused disruption of the right internal mammary artery.  
These service medical records also include notations 
regarding a "myocardial contusion" however, an October 1968 
electrocardiogram was normal.  The veteran also asserts that 
he had a right lobectomy in service and that the residuals of 
the gunshot wound to the chest include a fractured right rib, 
injured diaphragm, wires attached to both shoulders and 
scapula, and arthritis.  The service-connected residuals of 
the gunshot wound to the chest have been evaluated as 40 
percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 
6818 (as in effect prior to October 7, 1996).  The Schedule 
of ratings pertinent to the respiratory system (38 C.F.R. 
§ 4.97 (1996)) was amended by 61 Fed. Reg. 46720, 46729 
(Sept. 5, 1996), effective October 7, 1996.  The new 
regulations no longer include Diagnostic Code 6818.  As the 
veteran filed his claim prior to October 7, 1996, the version 
most favorable to an appellant applies.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991). 

The RO has rated the service-connected residuals of a gunshot 
wound to the chest under the criteria for pleural cavity 
injuries and traumatic chest wall defects pursuant to 
38 C.F.R. § 4.97, Diagnostic Code 6818 (as in effect prior to 
October 7, 1996) and 6843 (as in effect from October 7,1996).  
It does not appear that the RO has considered any of the 
Diagnostic Codes under 38 C.F.R. § 4.73 which address muscle 
injuries.  The gunshot wound to the chest most likely 
resulted in injury to the muscles of respiration, Muscle 
Group XXI, which is addressed in Diagnostic Code 5321.  A 
rating under Diagnostic Code 5321 may not be separately 
assigned in addition to a rating under Diagnostic Code 6843.  
See 38 C.F.R. § 4.97, Diagnostic Code 6843, Note 3.  However, 
disabling injuries of shoulder girdle muscles (Groups I to 
IV) shall be separately rated and combined with ratings for 
respiratory involvement.  Id.  The Board notes that it 
appears that muscles in addition to the muscles of 
respiration, such as the pectoralis major and serratus 
magnus, may also have been injured by the inservice gunshot 
wound to the chest.  It is noted that the veteran has 
complained of numerous symptoms involving the left shoulder 
and the right, left, and center chest. 

The residuals of the gunshot wound to the chest include a 
fractured sternum which was repaired in service with wire 
sutures.  Dr. Sved and the February 1997 and April 1998 VA 
examiners reported that the veteran has a sternum prosthetic 
device and Dr. Sved has asserted that inservice X-rays showed 
that this prosthetic device was in place in service.  Dr. 
Sved has reported that there is now significant breakdown and 
deterioration of the natural and prosthetic sternum and 
separation of the prosthetic devise from the existing bony 
sternum.  Dr. Sved has also reported that the veteran has 
tenderness with crepitance in inferior half of the sternum.  
The April 1998 VA examiner stated that he could not tell if 
the prosthesis had deteriorated in any way over time and that 
it appeared to be in place, but that he could not demonstrate 
whether it was dislodged or in good position. 

In the May 1998 supplemental statement of the case, the RO 
stated that there is no specific criteria which addresses 
fracture of the sternum.  The RO further stated that the 
criteria under 38 C.F.R. § 4.71a, Diagnostic Code 5297, which 
provide the criteria for rating removal of ribs provide a 
compensable evaluation only when there is resection or 
removal of ribs and that it specifies that a rating for such 
will not be combined with a rating for injuries to the 
pleural cavity.  The Board finds that the RO should also 
consider whether the fractured sternum and residuals thereof 
should be afforded a separate evaluation and rated as 
analogous to another Diagnostic Code such as 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5051, 5203 (1998).  Additionally, 
entitlement to an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) should be addressed.  

Therefore, the Board finds that a comprehensive VA 
examination is necessary to determine the current nature and 
severity of all residuals of the gunshot wound to the chest 
and to specifically determine the current state of the 
fractured sternum and which muscle groups were injured by the 
inservice gunshot wound to the chest, particularly whether 
Muscle Groups I, II, and/or III are involved.  

In numerous statements dated from July 1995 to present, the 
veteran requested service connection for "massive scarring" 
on the left arm and chest, to include a large chest tube scar 
under the right armpit.  A review of the record shows that 
the veteran has entrance and exit wound scars on his upper 
left arm, a gunshot wound scar on his chest, and a drainage 
wound scar on the lateral right chest which appears to be the 
result of inservice treatment for the gunshot wound to the 
chest with hemopneumothorax.  The service medical records 
include notation that a left arm scar was tender.  The June 
1970 VA examiner noted that the upper anterior chest scar had 
keloid formation and tenderness and that the lateral right 
chest drainage wound scar had keloid formation.  November 
1992 VA examiners noted that the chest and left arm scars 
were well-healed and that there was a large four centimeter 
circular well healed scar on the lateral aspect of the left 
biceps and a large three centimeter circular depressed well 
healed scar on the medial aspect of the left biceps.  The 
February 1997 VA examiner stated that a gunshot wound "was 
evident" on the anterior chest wall.  The April 1998 VA 
examiner noted that there was deformity and scar of the 
anterior chest wall.

The February 1997 and April 1998 VA examiners did not comment 
as to whether any of the scars were tender and painful on 
objective demonstration, poorly nourished with repeated 
ulceration, or caused limited function.  Therefore, VA 
examination is necessary to determine the nature and severity 
of each scar that is a residual of the service-connected 
gunshot wound to the left arm and chest and any treatment 
therefor.  Thereafter, the RO should determine whether 
separate ratings are warranted for each scar that is deemed 
to be a residual of the service-incurred gunshot wounds or 
treatment therefor.  See Esteban v. Brown, 6 Vet. App. 259; 
38 C.F.R. §§ 4.14, 4.118, Diagnostic Codes 7803-7805 (1998).

No statement of the case or supplemental statement of the 
case has included 38 C.F.R. § 4.73, Diagnostic Code 5321 or 
38 C.F.R. §§ 4.55, 4.56, 4.72 (as in effect prior to July 3, 
1997).  The Board finds that this must be corrected.  

In February 1999, the veteran submitted evidence directly to 
the Board which includes evidence not previously considered 
by the RO.  As the veteran has not waived initial RO 
consideration of this evidence, the Board's evaluation of the 
evidence would constitute a violation of due process.  See 38 
C.F.R. § 20.1304(c) (1998).  Additionally, the veteran 
obtained and submitted new service medical records after the 
RO's most recent May 1998 supplemental statement of the case 
and it does not appear that the RO has reviewed these 
records.  Finally, the records includes additional evidence 
submitted since the May 1998 supplemental statement of the 
case, including September and November 1998 statements from 
Dr. I. Sved and a November 1998 statement from the veteran's 
father.  Although the veteran submitted a waiver of initial 
RO consideration of records that he submitted at his Travel 
Board Hearing, it is not clear from the claims file which 
records were submitted at the Travel Board Hearing and which 
had previously been submitted.  Therefore, the RO should now 
consider all evidence of record.  See 38 C.F.R. § 20.1304.  

The veteran has reported that he has received treatment at 
the Washington, D.C; Augusta, Georgia; Tampa, Florida; and 
Martinsburg, West Virginia VA Medical Centers.  The Board 
finds that the RO should attempt to obtain all relevant 
records from the aforementioned VA facilities.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  The record also includes 
statements from a private physician, I. Sved of University 
Hospital.  Although, in February 1998, the RO requested that 
the veteran submit a form authorizing the release of Dr. 
Sved's records to the VA, it does not appear that the veteran 
ever submitted a completed release form.  Nevertheless, the 
Board finds that an additional attempt to obtain Dr. Sved's 
treatment records is warranted. 

The Board notes that the veteran was previously represented 
by a service organization that terminated its representation 
in November 1997.  Subsequently the veteran appointed another 
service organization as his representative and this 
organization revoked his power of attorney in February 1998.  
At the February 1998 personal hearing conducted by a hearing 
officer at the RO, the veteran stated that he did not want 
either organization to represent him.  However, in July or 
September 1998, the original service organization submitted 
evidence on behalf of the veteran in support of his claims.  
Therefore, the Board finds that the RO should determine 
whether the veteran currently desires representation and, if 
so, ensure that the appropriate paperwork is completed.  

Additional Matters

On numerous occasions, the veteran has asserted that he 
should receive "compensation for differential in 
compensation" for residuals of his gunshot wounds from June 
1969 to September 1992 (the effective date of his 100 percent 
evaluation for his service-connected PTSD is August 21, 
1992).  The Board notes that it appears that the veteran is 
claiming entitlement to an earlier effective date for the 20 
percent evaluation for residuals of a gunshot wound to the 
left arm.  Additionally, in several statements, the veteran 
has asserted that his service-connected disabilities were 
originally improperly rated in that several residuals of the 
inservice gunshot wounds were not compensated at all.  In the 
last paragraph of the May 1998 supplemental statement of the 
case which was mailed to the veteran in August 1998, the RO 
hearing officer noted that the veteran contended that the 20 
percent evaluation for residuals of the gunshot wound to the 
arm was warranted from 1969.  The hearing officer stated 
that, as the veteran did not appeal the rating decision that 
assigned the 10 percent evaluation, that decision was final 
in the absence of clear and unmistakable error.  The hearing 
officer then determined that the July 1969 rating decision 
did not contain clear and unmistakable error regarding the 
evaluation of the residuals of the gunshot wound to the left 
arm.  The Board finds that the veteran's December 1998 Travel 
Board Hearing testimony regarding these issues constitutes a 
timely notice of disagreement with the denial of an earlier 
effective date for the 20 percent evaluation for the 
residuals of the gunshot wound to the left arm and with the 
determination that the original July 1969 rating decision did 
not contain clear and unmistakable error.  (The issues of 
entitlement to an earlier effective date for the 40 percent 
evaluation for residuals of the residuals of the gunshot 
wound to the chest and whether the July 1969 rating decision 
contained clear and unmistakable error regarding the 
evaluation of the residuals of the gunshot wound to the chest 
are addressed in the introduction of this decision).  

The veteran has asserted that he sought entitlement to 
special monthly compensation on numerous occasions.  In 
rating decisions dated in January 1995, November 1996, and 
August 1997, the RO denied entitlement to special monthly 
compensation.  The Board notes that the veteran has 
consistently asserted entitlement to special monthly 
compensation after each rating decision in numerous 
statements including those dated in May, October, and 
November 1995, March 1997, January and September 1998, and 
January 1999.  Additionally, at the February 1998 personal 
hearing before a hearing officer at the RO, he again 
requested special monthly compensation.  The Board notes that 
the veteran's statement of May 1995 constitutes a valid, 
timely notice of disagreement with the original January 1995 
denial of entitlement to special monthly compensation.  See 
38 C.F.R. § 20.201 (1998).

By rating decision dated in June 1994, the RO denied 
entitlement to service connection for tinea cruris and tinea 
pedis.  In November 1996 and August 1997 rating decisions, 
the RO determined that these disorders had been finally 
denied and that new and material evidence had not been 
received to reopen the claims for tinea cruris, corpus, and 
pedis.  However, in a statement dated in September 1994, the 
veteran continued to assert that service connection was 
warranted for "skin problems - jungle rot - on groin area, 
buttocks, feet, and toenails."  The Board finds that his 
September 1994 statement may be construed to be a timely 
notice of disagreement with the June 1994 denial of service 
connection for tinea cruris and tinea pedis.  See 38 C.F.R. 
§ 20.201.  Therefore, the June 1994 rating decision never 
became final.  The veteran has continued to assert 
entitlement to service connection for these disorders to 
date.  Additionally, in July 1995, the veteran submitted a 
new service medical record that shows treatment for a 
dermatological disorder which had not been previously 
considered by the RO.  The veteran also subsequently 
submitted numerous new service medical records that the RO 
has not yet considered.  

In a November 1996 rating decision, the RO denied entitlement 
to service connection for bone and joint disease of all 
joints and for high blood pressure, claimed as secondary to 
the service-connected PTSD.  Later in November 1996, the 
veteran submitted statements that can be construed as a 
timely notices of disagreement with the denials of service 
connection for these disorders.  See 38 C.F.R. § 20.201.

It is noted that, by rating decision dated in June 1994, the 
RO denied entitlement to service connection for a skin 
disorder secondary to Agent Orange exposure and "rule out" 
lentigo maligna of the face and basal cell carcinoma on the 
left cheek.  In September 1994 and May 1995, he again 
asserted that he had skin cancer which was secondary to Agent 
Orange exposure.  The Board finds that the veteran submitted 
a timely notice of disagreement with the June 1994 denial of 
service connection for skin cancer secondary to Agent Orange 
exposure.  See 38 C.F.R. § 20.201. On several subsequent 
occasions the veteran has claimed entitlement to service 
connection for pre-cancer or cancer on his face, left cheek, 
nose, left and right hands, left and right forearms, stomach, 
and chest.  

The RO has not issued a statement of the case or supplemental 
statement of the case which addresses the issues of 
entitlement to an earlier effective date for the 20 percent 
evaluation for the residuals of the gunshot wound to the left 
arm, special monthly compensation, service connection for 
tinea cruris and tinea pedis, service connection for bone and 
joint disease of all joints, service connection for high 
blood pressure claimed as secondary to the service-connected 
PTSD, and service connection for skin cancer secondary to 
Agent Orange exposure.  Additionally, the RO has not issued a 
statement of the case which addresses the issue of whether 
the original July 1969 rating decision contained clear and 
unmistakable error regarding the evaluation of the residuals 
of the gunshot wound to the left arm.  The Board finds that a 
remand for this action is necessary.  See 38 C.F.R. §§ 19.9, 
20.200, 20.201 (1998); see also Manlincon v. West, No. 97-
1467 (U.S. Vet. App. Mar. 12, 1999); Godfrey v. Brown, 7 Vet. 
App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).

In order to ensure that the record is fully developed, this 
case is REMANDED to the RO for the following:

1.  The RO should attempt to obtain all 
of the veteran's service medical records, 
to include the records from the 93rd 
Evacuation Hospital, the 106th General 
Hospital, and Dewitt Army Hospital, from 
all available sources.  

2.  The RO should determine whether the 
veteran currently desires representation.  
If the veteran does want representation, 
the RO should ensure that the appropriate 
paperwork and procedures are completed.  

3.  The RO should afford the veteran the 
opportunity to submit or identify any 
additional evidence in support of his 
claims for increased evaluations for his 
service-connected residuals of gunshot 
wounds to the chest and left arm.  After 
obtaining any necessary authorization, 
the RO should attempt to obtain all 
identified evidence that has not already 
been obtained, specifically to include 
all records not already obtained from the 
Dr. I. Sved of University Hospital and 
from the VA medical centers in 
Washington, D.C.; Augusta, Georgia; 
Tampa, Florida; and Martinsburg, West 
Virginia. 

4.  The RO should ensure that any 
indicated further development is 
conducted with respect to the issues of 
entitlement to an earlier effective date 
for the 20 percent evaluation for the 
residuals of the gunshot wound to the 
left arm, special monthly compensation, 
service connection for tinea cruris and 
tinea pedis, service connection for bone 
and joint disease of all joints, service 
connection for high blood pressure 
claimed as secondary to the service-
connected PTSD, and service connection 
for skin cancer secondary to Agent Orange 
exposure, and whether the original July 
1969 rating decision contained clear and 
unmistakable error regarding the 
evaluation of the residuals of the 
gunshot wound to the left arm.  If in 
order, the claims should be readjudicated 
with consideration of all evidence 
received since the last final 
determination.  In any event, if the 
claims remain denied, a statement of the 
case must be issued which addresses these 
issues and includes all relevant laws and 
regulations.  The veteran must be advised 
of the time in which he may file a 
substantive appeal.  Thereafter, if an 
appeal has been perfected, these issues 
should be returned to the Board. 

5.  Thereafter, the veteran should be 
scheduled for general medical, 
orthopedic, and neurological 
examinations, to determine the current 
nature and severity of the veteran's 
service-connected residuals of gunshot 
wounds to the chest and left arm.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiners pursuant to 
conduction and completion of the 
examinations.  Any indicated studies, 
including X-rays, electromyography, and 
pulmonary function tests, should be 
performed.  The veteran's history, 
current complaints, and examination 
findings must be reported in detail by 
the examiners.  

a) After a thorough review of the claims 
file, particularly the service medical 
records, the examiners should report all 
current residuals of the gunshot wound to 
the chest, to include whether there are 
current residuals of the sternum 
fracture, hemopneumothorax, contusion of 
the right lower lung, and disruption of 
the right internal mammary artery.  The 
extent of any current lung disorder 
resulting from the gunshot wound to the 
chest with hemopneumothorax, contusion of 
the right lower lobe, and pleural 
scarring should be reported, including 
pulmonary function test results.  The 
examiners should report whether there is 
tachycardia, dyspnea, or cyanosis on 
slight exertion; adhesions of diaphragm 
or pericardium with marked restriction of 
excursion; or poor response to exercise.  
The examiners should also report whether 
there is a cardiac, rib, diaphragm, or 
shoulder disorder attributable to the 
gunshot wound to the chest and whether 
there is any arthritis attributable to 
either gunshot wound.  

b) The examiners must report which Muscle 
Groups were injured by the gunshot wound 
to the chest, specifically whether there 
was injury of the pectoralis major or the 
serratus magnus and whether there was 
injury to Muscle Groups I, II, III, 
and/or XXI.  The examiners should report 
whether there is degenerative disease of 
the sternum and whether the surgical 
repair of the fractured sternum in 
service is deteriorating in any way.  
After review of Dr. Sved's statements and 
the February 1997 and April 1998 VA 
examination reports, the examiners should 
state whether there is a prosthetic 
device in the sternum and, if so, the 
condition thereof. 

c) The examiners should report all scars 
that are residuals of the gunshot wounds 
to the left arm and chest and treatment 
therefor.  The examiners should state 
whether any of the scars are tender and 
painful on objective demonstration, 
poorly nourished with repeated 
ulceration, or cause limited function.  

d) After reviewing the claims file, 
particularly the service medical records, 
the neurological examiner should 
specifically report the extent of all 
current neurological impairment of the 
left arm, hand, and fingers which is 
attributable to the gunshot wound to the 
left upper arm.  The neurological 
examiner should also report the nature 
and extent (mild, moderate, or severe) of 
all neurological impairment attributable 
to the gunshot wound to the left arm.  

6.  The RO should then review the record 
and ensure that the aforementioned 
development has been completed to the 
extent possible.  See Stegall v. West, 11 
Vet App 268 (1998).  Any additional 
necessary development should likewise be 
conducted. 

7.  The claims should then be 
readjudicated with consideration of all 
pertinent law, regulations, and Court 
decisions, to include 38 C.F.R. 
§§ 3.321(b)(1), 4.14, 4.71a, 4.73, 4.97, 
4.118, 4.124a, Diagnostic Codes 5051, 
5203, 5301-5303, 5305, 5321, 6818, 6843, 
7803-7805, 8514; the regulations which 
address respiratory disorders in effect 
both prior to and as of October 7, 1996; 
the regulations which address muscle 
injuries in effect both prior to and as 
of July 3, 1997 (specifically to include 
38 C.F.R. § 4.55, 4.56, 4.72 as in effect 
prior to July 3, 1997); Karnas; and 
Esteban.  If the claims remain in a 
denied status, the veteran and his 
representative should be provided with a 
supplemental statement of the case which 
includes any additional pertinent law and 
regulations, specifically to include 
38 C.F.R. § 4.73, Diagnostic Code 5321 
and 38 C.F.R. §§ 4.55, 4.56, 4.72 (as in 
effect prior to July 3, 1997), and a full 
discussion of action taken on the 
veteran's claims, consistent with the 
Court's instructions in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
applicable response time should be 
allowed.

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the appellant until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

